Exhibit 10.20

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

This Separation Agreement and General Release of all Claims (the “Agreement”) is
entered into by and between Interline Brands, Inc. (the “Company”) and Charles
Blackmon (the “Executive”) and is dated as of March 17, 2005 (the “Effective
Date”).

 

In consideration of the promises set forth in the Agreement, the Executive and
the Company (the “Parties”) hereby agree as follows:

 

1.                                       Entire Agreement.

 

The Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes any other agreement relating thereto, whether written, oral,
express or implied, between the Parties, including, without limitation, the
Employment Agreement between the Parties, dated as of June 18, 2004 (the
“Employment Agreement”); provided however, that those certain Nonqualified Stock
Option Agreements entered into by and between the Company and the Executive,
dated December 16, 2004 (the “Option Agreements”) are hereby explicitly
preserved without any amendment or modification thereto.  Other than the
Agreement and the Option Agreements, there are no agreements of any nature
whatsoever between the Executive and the Company that survive the Agreement. 
The Agreement may not be modified or amended, nor may any rights under it be
waived, except in a writing signed and agreed to by the Parties.

 

2.                                       Termination of Employment.

 

The Executive and the Company hereby agree that Executive’s employment and any
and all appointments he holds with the Company and any of its affiliates or
subsidiaries (collectively, the “Company Group”), whether as officer, director,
employee, consultant, fiduciary, agent or otherwise shall cease as of March 17,
2005 (the “Termination Date”).  Effective as of the Termination Date, the
Executive shall have no authority to act on behalf of the Company or any other
member of the Company Group, and shall not hold himself out as having such
authority or otherwise act in an executive or other decision making capacity.

 

3.                                       Entitlements.

 

In consideration for the Executive’s entering into the Agreement, the Company
will provide the Executive with the following:

 


A.                                   BENEFITS GENERALLY. AS OF AND AFTER THE
TERMINATION DATE, THE EXECUTIVE SHALL NO LONGER PARTICIPATE IN, ACCRUE SERVICE
CREDIT OR HAVE CONTRIBUTIONS MADE ON HIS BEHALF UNDER ANY EMPLOYEE BENEFIT PLAN
SPONSORED BY THE COMPANY OR ANY OTHER MEMBER OF THE COMPANY GROUP IN RESPECT OF
PERIODS COMMENCING ON AND FOLLOWING THE TERMINATION DATE, INCLUDING WITHOUT
LIMITATION, ANY PLAN WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED.  THE EXECUTIVE SHALL BE ENTITLED TO
ALL BENEFITS ACCRUED UP TO THE TERMINATION DATE, TO THE EXTENT VESTED, UNDER ALL
EMPLOYEE BENEFIT PLANS OF THE COMPANY, IN ACCORDANCE WITH THE TERMS OF SUCH
PLANS.

 

--------------------------------------------------------------------------------


 


B.                                     COMPANY PAID COBRA PREMIUMS.


 

The Company understands that the Executive intends to elect, as soon as
practicable following the Termination Date, to continue medical coverage in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) and the Company will provide, or cause to be provided, to the
Executive all the necessary and appropriate forms for the Executive to make such
election to the Executive’s home at 155 Violet Place, Eufaula, Alabama 36027. 
Coincident with the receipt of the Executive’s completed election forms, the
Company shall pay the COBRA premiums (including with respect to medical, dental
and prescription drug coverage) on behalf of the Executive and his covered
dependents for the period commencing on the Termination Date and ending on the
earlier of (i) March 31, 2006 or (ii) the date the Executive is eligible for
substantially similar coverage from another employer and provided the Executive
agrees that he shall undertake a reasonable effort to procure such coverage when
eligible.

 


C.                                     SEVERANCE.


 

The Executive shall be entitled to receive severance payments totaling $67,500
(the “Severance Pay”).  On the Company’s first regularly scheduled payroll date
following the eighth (8th) day following the execution of the Agreement and
provided the Executive has not revoked the Agreement pursuant to Section 8E
hereof, payment of the Severance Pay shall commence and shall continue in equal
installments in accordance with the Company’s regular payroll practices such
that the last payment shall be made no later than September 30, 2005.

 


D.                                    VACATION.


 

As soon as practicable following the Termination Date, the Executive shall be
paid a lump sum in cash equal to $15,200 which amount is equal to all of the
Executive’s unused but accrued vacation accrued through the Termination Date in
accordance with the Company’s regular policies.

 

4.                                       Return of Company Property.

 

No later than the seventh business day following the Termination Date, the
Executive shall return to the Company all originals and copies of papers, notes
and documents (in any medium, including computer disks), whether property of any
member of the Company Group or not, prepared, received or obtained by the
Executive during the course of, and in connection with, his employment with the
Company or any member of the Company Group, and all equipment and property of
any member of the Company Group which may be in the Executive’s possession or
under his control, whether at the Company’s offices, the Executive’s home or
elsewhere, including all such papers, work papers, notes, documents and
equipment in the possession of the Executive.  The Executive agrees that he and
his family shall not retain copies of any such papers, work papers, notes and
documents.  Notwithstanding the foregoing, the Executive may retain copies of
any employment, compensation, benefits or shareholders agreements between the
Executive and the Company, the Agreement and any employee benefit plan materials
distributed generally to participants in any such plan by the Company.  In
addition, as soon as practicable following the Termination Date, the Company
shall permit the

 

2

--------------------------------------------------------------------------------


 

Executive access to the office the Executive occupied immediately prior to the
Termination Date so that the Executive may remove his personal belongings and
personal files which include files the Executive has maintained on the Company’s
computer system and the Executive shall be permitted to copy and/or remove such
files; provided that such files do not contain any material confidential
information regarding the Company.  In addition, the Company acknowledges that
the Executive may retain copies (electronically or in hard copy) of his files
related to Concurrent Computer Corporation and his electronic or hard copy
rolodex.  On the Termination Date, all telephone and other accounts being paid
by the Company on the Executive’s behalf shall be terminated and company credit
cards, if any, shall be returned to the Company and canceled.

 

5.                                       Confidentiality.

 


A.                                   THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
ALL MEMORANDA, NOTES, RECORDS AND OTHER MATERIALS MADE OR COMPILED BY THE
EXECUTIVE, OR MADE AVAILABLE TO HIM, IN CONNECTION WITH, AND DURING HIS
EMPLOYMENT BY, THE COMPANY REMAIN THE SOLE AND EXCLUSIVE PROPERTY OF THE
COMPANY.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT ALL CONFIDENTIAL
INFORMATION ACQUIRED ABOUT ANY MEMBER OF THE COMPANY GROUP AND EACH OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, AND ALL MATERIAL REFLECTING SUCH
CONFIDENTIAL INFORMATION, IS HIGHLY CONFIDENTIAL AND THAT DISCLOSURE OF SUCH
INFORMATION OR MATERIAL COULD CAUSE SERIOUS AND IRREPARABLE INJURY TO THE
COMPANY.  THE EXECUTIVE AGREES THAT HE WILL NOT HEREAFTER DISCLOSE ANY SUCH
INFORMATION OR MAKE ANY SUCH MATERIAL AVAILABLE TO ANYONE WITHOUT THE WRITTEN
CONSENT OF THE COMPANY, WHETHER OR NOT SUCH INFORMATION SUBSEQUENTLY BECOMES
PUBLICLY KNOWN, OTHER THAN AS REQUIRED PURSUANT TO AN ORDER OF A COURT,
GOVERNMENTAL AGENCY OR OTHER AUTHORIZED TRIBUNAL; PROVIDED THAT UPON RECEIPT OF
SUCH AN ORDER, THE EXECUTIVE SHALL PROMPTLY NOTIFY THE COMPANY THEREOF AND, AT
THE REQUEST OF THE COMPANY AND AT THE COMPANY’S EXPENSE, THE EXECUTIVE SHALL
ASSIST THE COMPANY IN OBTAINING A PROTECTIVE OR SIMILAR ORDER IN RESPECT OF SUCH
CONFIDENTIAL INFORMATION.


 


B.                                     THE EXECUTIVE HEREBY FURTHER AGREES THAT
HE WILL NOT DIRECTLY OR INDIRECTLY DISCLOSE, DISCUSS OR DISSEMINATE, BE THE
SOURCE OF OR OTHERWISE PUBLISH OR COMMUNICATE IN ANY MANNER TO ANY PERSON OR
ENTITY ANY CONFIDENTIAL INFORMATION CONCERNING THE PERSONAL, SOCIAL OR BUSINESS
ACTIVITIES OF THE COMPANY GROUP OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS, OTHER THAN AS REQUIRED PURSUANT TO AN ORDER OF A COURT, GOVERNMENT
AGENCY OR OTHER AUTHORIZED TRIBUNAL; PROVIDED THAT UPON RECEIPT OF SUCH AN
ORDER, THE EXECUTIVE SHALL PROMPTLY NOTIFY THE COMPANY THEREOF AND, AT THE
REQUEST OF THE COMPANY AND AT THE COMPANY’S EXPENSE, THE EXECUTIVE SHALL ASSIST
THE COMPANY IN OBTAINING A PROTECTIVE OR SIMILAR ORDER IN RESPECT OF SUCH
CONFIDENTIAL INFORMATION.  THE COMPANY ON BEHALF OF ITS BOARD OF DIRECTORS (THE
“BOARD”), AND SENIOR MOST EXECUTIVES AGREES NOT TO DIRECTLY OR INDIRECTLY
DISCLOSE, DISCUSS OR DISSEMINATE, BE THE SOURCE OF OR OTHERWISE PUBLISH OR
COMMUNICATE IN ANY MANNER TO ANY PERSON OR ENTITY ANY CONFIDENTIAL INFORMATION
CONCERNING THE PERSONAL, SOCIAL OR BUSINESS ACTIVITIES OF THE EXECUTIVE, OTHER
THAN AS REQUIRED BY APPLICABLE LAW AS DETERMINED IN GOOD FAITH BY THE COMPANY OR
ITS COUNSEL.


 

6.                                       Non-Competition.

 


A.                                   THE EXECUTIVE ACKNOWLEDGES AND RECOGNIZES
THE HIGHLY COMPETITIVE NATURE OF THE BUSINESSES OF THE COMPANY AND THE OTHER
MEMBERS OF THE COMPANY GROUP, THE VALUABLE CONFIDENTIAL BUSINESS INFORMATION IN
SUCH EXECUTIVE’S POSSESSION AND THE CUSTOMER GOODWILL

 

3

--------------------------------------------------------------------------------


 


ASSOCIATED WITH THE ONGOING BUSINESS PRACTICE OF THE COMPANY, AND ACCORDINGLY
AGREES AS FOLLOWS:


 

(I)                                     FOR A PERIOD BEGINNING ON THE EFFECTIVE
DATE AND ENDING ON THE EXPIRATION OF ONE YEAR FOLLOWING THE TERMINATION DATE
(THE “RESTRICTED PERIOD”), THE EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY,
(I) ENGAGE IN ANY BUSINESS FOR THE EXECUTIVE’S OWN ACCOUNT THAT COMPETES WITH
THE BUSINESS OF THE COMPANY, (II) ENTER THE EMPLOY OF, OR RENDER ANY SERVICES
TO, ANY PERSON ENGAGED IN ANY BUSINESS THAT COMPETES WITH THE BUSINESS OF THE
COMPANY, (III) ACQUIRE A FINANCIAL INTEREST IN, OR OTHERWISE BECOME ACTIVELY
INVOLVED WITH, ANY PERSON ENGAGED IN ANY BUSINESS THAT COMPETES WITH THE
BUSINESS OF THE COMPANY, DIRECTLY OR INDIRECTLY, AS AN INDIVIDUAL, PARTNER,
SHAREHOLDER, OFFICER, DIRECTOR, PRINCIPAL, AGENT, TRUSTEE OR CONSULTANT, OR
(IV) INTERFERE WITH BUSINESS RELATIONSHIPS (WHETHER FORMED BEFORE OR AFTER THE
DATE OF THIS AGREEMENT) BETWEEN ANY MEMBER OF THE COMPANY GROUP AND CUSTOMERS OR
SUPPLIERS OF THE COMPANY GROUP.

 

(II)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, THE EXECUTIVE MAY DIRECTLY OR INDIRECTLY OWN, SOLELY AS A
PASSIVE INVESTMENT, SECURITIES OF ANY PERSON ENGAGED IN THE BUSINESS OF THE
COMPANY WHICH ARE PUBLICLY TRADED ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR ON
THE OVER-THE-COUNTER MARKET IF THE EXECUTIVE (A) IS NOT A CONTROLLING PERSON OF,
OR A MEMBER OF A GROUP WHICH CONTROLS, SUCH PERSON AND (B) DOES NOT, DIRECTLY OR
INDIRECTLY, OWN ONE PERCENT (1%) OR MORE OF ANY CLASS OF SECURITIES OF SUCH
PERSON.

 

(III)                               DURING THE RESTRICTED PERIOD, THE EXECUTIVE
WILL NOT, DIRECTLY OR INDIRECTLY, (A) WITHOUT THE WRITTEN CONSENT OF THE
COMPANY, SOLICIT OR ENCOURAGE ANY EMPLOYEE OF THE COMPANY OR ANY MEMBER OF THE
COMPANY GROUP TO LEAVE THE EMPLOYMENT OF THE COMPANY OR THE COMPANY GROUP, OR
(B) WITHOUT THE WRITTEN CONSENT OF THE COMPANY (WHICH SHALL NOT BE UNREASONABLY
WITHHELD), HIRE ANY SUCH EMPLOYEE WHO HAS LEFT THE EMPLOYMENT OF THE COMPANY OR
ANY OTHER MEMBER OF THE COMPANY GROUP (OTHER THAN AS A RESULT OF THE TERMINATION
OF SUCH EMPLOYMENT BY THE COMPANY GROUP WITHIN ONE YEAR AFTER THE TERMINATION OF
SUCH EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR ANY OTHER MEMBER OF THE COMPANY
GROUP).

 

(IV)                              DURING THE RESTRICTED PERIOD, THE EXECUTIVE
WILL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR ENCOURAGE TO CEASE TO WORK WITH ANY
MEMBER OF THE COMPANY GROUP ANY CONSULTANT THEN UNDER CONTRACT WITH THE COMPANY
OR ANY OTHER MEMBER OF THE COMPANY GROUP.

 

It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 6 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

4

--------------------------------------------------------------------------------


 

7.                                       Nondisparagement and Cooperation.

 


A.                                   THE EXECUTIVE HEREBY AGREES NOT TO DEFAME,
DISPARAGE OR CRITICIZE ANY MEMBER OF THE COMPANY GROUP OR ANY OF THEIR PRODUCTS,
SERVICES, FINANCES, FINANCIAL CONDITION, CAPABILITIES OR OTHER ASPECT OF OR ANY
OF THEIR BUSINESS, OR ANY FORMER OR EXISTING EMPLOYEES, MANAGERS, DIRECTORS,
OFFICERS OR AGENTS OF, OR CONTRACTING PARTIES WITH, ANY MEMBER OF THE COMPANY
GROUP IN ANY MEDIUM TO ANY PERSON OR ENTITY WITHOUT LIMITATION IN TIME. 
NOTWITHSTANDING THIS PROVISION, THE EXECUTIVE MAY CONFER IN CONFIDENCE WITH HIS
LEGAL REPRESENTATIVE AND MAKE TRUTHFUL STATEMENTS AS REQUIRED BY LAW.  THE
COMPANY AGREES TO INSTRUCT THE MEMBERS OF THE BOARD AND ITS SENIOR EXECUTIVE
OFFICERS NOT TO DEFAME, DISPARAGE OR CRITICIZE THE EXECUTIVE IN ANY MEDIUM TO
ANY PERSON OR ENTITY WITHOUT LIMITATION IN TIME.


 


B.                                     THE EXECUTIVE SHALL CONTINUE TO MAKE
HIMSELF AVAILABLE AT REASONABLE TIMES, SO AS NOT TO UNREASONABLY INTERFERE WITH
HIS ONGOING BUSINESS ACTIVITIES, TO THE COMPANY GROUP AND TO ADVISE THE COMPANY
GROUP, AT THEIR REQUEST, ABOUT DISPUTES WITH THIRD PARTIES AS TO WHICH THE
EXECUTIVE HAS KNOWLEDGE, AND, THE EXECUTIVE AGREES TO COOPERATE FULLY WITH THE
COMPANY GROUP IN CONNECTION WITH LITIGATION, ARBITRATION AND SIMILAR PROCEEDINGS
(COLLECTIVELY “DISPUTE PROCEEDINGS”) AND TO PROVIDE TESTIMONY WITH RESPECT TO
THE EXECUTIVE’S KNOWLEDGE IN ANY SUCH DISPUTE PROCEEDINGS INVOLVING THE COMPANY
AND OR ANY MEMBER OF THE COMPANY GROUP.  IN THE EVENT THAT THE EXECUTIVE IS
REQUESTED BY THE COMPANY OR THE COMPANY GROUP TO COOPERATE AS REQUIRED IN THIS
SECTION 7B, THE COMPANY SHALL (I) COMPENSATE THE EXECUTIVE AT A RATE OF $1,000
PER DAY AND (II) REIMBURSE THE EXECUTIVE FOR HIS REASONABLE OUT-OF-POCKET TRAVEL
AND LODGING EXPENSES.


 

8.                                       Acknowledgment and Release.

 


A.                                   IN CONSIDERATION OF THE COMPANY’S EXECUTION
OF THE AGREEMENT, AND EXCEPT WITH RESPECT TO THE COMPANY’S OBLIGATIONS ARISING
UNDER OR PRESERVED IN THE AGREEMENT AND THE OPTION AGREEMENTS, THE EXECUTIVE,
FOR AND ON BEHALF OF HIMSELF AND HIS HEIRS AND ASSIGNS, HEREBY WAIVES AND
RELEASES ANY COMMON LAW, STATUTORY OR OTHER COMPLAINTS, CLAIMS, CHARGES OR
CAUSES OF ACTION ARISING OUT OF OR RELATING TO THE EXECUTIVE’S EMPLOYMENT OR
TERMINATION OF EMPLOYMENT WITH, OR HIS SERVING IN ANY CAPACITY IN RESPECT OF,
ANY MEMBER OF THE COMPANY GROUP, BOTH KNOWN AND UNKNOWN, IN LAW OR IN EQUITY,
WHICH THE EXECUTIVE MAY NOW HAVE OR EVER HAD AGAINST ANY MEMBER OF THE COMPANY
GROUP OR ANY SHAREHOLDER, EMPLOYEE, DIRECTOR OR OFFICER OF ANY MEMBER OF THE
COMPANY GROUP (COLLECTIVELY, THE “RELEASEES”), INCLUDING, WITHOUT LIMITATION,
ANY CLAIM FOR ANY SEVERANCE BENEFIT WHICH BUT FOR THE AGREEMENT MIGHT HAVE BEEN
DUE THE EXECUTIVE UNDER ANY PREVIOUS AGREEMENT, INCLUDING THE EMPLOYMENT
AGREEMENT, EXECUTED BY AND BETWEEN ANY MEMBER OF THE COMPANY GROUP AND THE
EXECUTIVE, AND ANY COMPLAINT, CHARGE OR CAUSE OF ACTION ARISING OUT OF HIS
EMPLOYMENT WITH THE COMPANY GROUP UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT
OF 1967 (“ADEA,” A LAW WHICH PROHIBITS DISCRIMINATION ON THE BASIS OF AGE), THE
NATIONAL LABOR RELATIONS ACT, THE CIVIL RIGHTS ACT OF 1991, THE AMERICANS WITH
DISABILITIES ACT OF 1990, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, ALL AS AMENDED; AND ALL OTHER
FEDERAL, STATE AND LOCAL LAWS.  BY SIGNING THE AGREEMENT THE EXECUTIVE
ACKNOWLEDGES THAT HE INTENDS TO WAIVE AND RELEASE ANY RIGHTS KNOWN OR UNKNOWN HE
MAY HAVE AGAINST THE RELEASEES UNDER THESE AND ANY OTHER LAWS; PROVIDED, THAT
THE EXECUTIVE DOES NOT WAIVE OR RELEASE CLAIMS WITH RESPECT TO THE RIGHT TO
ENFORCE THE AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


B.                                     THE EXECUTIVE ACKNOWLEDGES THAT HE HAS
NOT FILED ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING AGAINST ANY OF THE
RELEASEES BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER BODY
RELATING TO HIS EMPLOYMENT OR THE RESIGNATION THEREOF (EACH INDIVIDUALLY A
“PROCEEDING”).  THE EXECUTIVE REPRESENTS THAT HE IS NOT AWARE OF ANY BASIS ON
WHICH SUCH A PROCEEDING COULD REASONABLY BE INSTITUTED.


 


C.                                     THE EXECUTIVE (I) ACKNOWLEDGES THAT HE
WILL NOT INITIATE OR CAUSE TO BE INITIATED ON HIS BEHALF ANY PROCEEDING AND WILL
NOT PARTICIPATE IN ANY PROCEEDING, IN EACH CASE, EXCEPT AS REQUIRED BY LAW; AND
(II) WAIVES ANY RIGHT HE MAY HAVE TO BENEFIT IN ANY MANNER FROM ANY RELIEF
(WHETHER MONETARY OR OTHERWISE) ARISING OUT OF ANY PROCEEDING, INCLUDING ANY
PROCEEDING CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (“EEOC”). 
FURTHER, THE EXECUTIVE UNDERSTANDS THAT BY ENTERING INTO THE AGREEMENT, HE WILL
BE LIMITING THE AVAILABILITY OF CERTAIN REMEDIES THAT HE MAY HAVE AGAINST THE
COMPANY AND ALSO LIMITING HIS ABILITY TO PURSUE CERTAIN CLAIMS AGAINST THE
RELEASEES.  NOTWITHSTANDING THE ABOVE, NOTHING IN THIS SECTION 8 SHALL PREVENT
THE EXECUTIVE FROM (I) INITIATING OR CAUSING TO BE INITIATED ON HIS BEHALF ANY
COMPLAINT, CHARGE, CLAIM OR PROCEEDING AGAINST THE COMPANY BEFORE ANY LOCAL,
STATE OR FEDERAL AGENCY, COURT OR OTHER BODY CHALLENGING THE VALIDITY OF THE
WAIVER OF HIS CLAIMS UNDER ADEA CONTAINED IN SECTION 8 OF THE AGREEMENT (BUT NO
OTHER PORTION OF SUCH WAIVER); OR (II) INITIATING OR PARTICIPATING IN AN
INVESTIGATION OR PROCEEDING CONDUCTED BY THE EEOC WITH RESPECT TO ADEA.


 


D.                                    THE EXECUTIVE ACKNOWLEDGES THAT HE HAS
BEEN GIVEN TWENTY-ONE (21) DAYS FROM THE DATE OF RECEIPT OF THE AGREEMENT TO
CONSIDER ALL THE PROVISIONS OF THE AGREEMENT AND HE DOES HEREBY KNOWINGLY AND
VOLUNTARILY WAIVE SAID GIVEN TWENTY-ONE DAY PERIOD.  THE EXECUTIVE FURTHER
ACKNOWLEDGES THAT HE HAS READ THE AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE
COMPANY TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE
IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST
ANY OF THE RELEASEES, AS DESCRIBED IN THIS SECTION 8 AND THE OTHER PROVISIONS
HEREOF.  THE EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN
ANY MANNER WHATSOEVER TO SIGN THE AGREEMENT AND THE EXECUTIVE AGREES TO ALL OF
ITS TERMS VOLUNTARILY.


 


E.                                      THE EXECUTIVE SHALL HAVE SEVEN DAYS FROM
THE DATE OF HIS EXECUTION OF THE AGREEMENT TO REVOKE THE AGREEMENT, INCLUDING
THE RELEASE GIVEN UNDER THIS SECTION 8 WITH RESPECT TO ALL CLAIMS REFERRED TO
HEREIN (INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS ARISING UNDER ADEA). 
IF THE EXECUTIVE REVOKES THE AGREEMENT INCLUDING, WITHOUT LIMITATION, THE
RELEASE GIVEN UNDER THIS SECTION 8, THE EXECUTIVE WILL BE DEEMED NOT TO HAVE
ACCEPTED THE TERMS OF THE AGREEMENT, INCLUDING ANY ACTION REQUIRED OF THE
COMPANY BY ANY SECTION OF THE AGREEMENT.


 


F.                                      NOTWITHSTANDING THE FOREGOING, THE
EXECUTIVE DOES NOT RELEASE, DISCHARGE OR WAIVE ANY RIGHTS TO INDEMNIFICATION
THAT HE MAY HAVE UNDER THE BY-LAWS OF THE COMPANY, THE LAWS OF THE STATE OF
DELAWARE, ANY INDEMNIFICATION AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY OR
ANY INSURANCE COVERAGE MAINTAINED BY OR ON BEHALF OF THE COMPANY.


 


G.                                     EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE COMPANY ON BEHALF OF ITSELF AND THE MEMBERS OF THE COMPANY GROUP
HEREBY RELEASE, REMISE AND ACQUIT THE EXECUTIVE AND HIS

 

6

--------------------------------------------------------------------------------


 


SUCCESSORS, ASSIGNS, HEIRS AND ADVISERS (COLLECTIVELY, THE “EXECUTIVE
RELEASEES”), JOINTLY AND SEVERALLY, FROM (I) ANY AND ALL CLAIMS, KNOWN OR
UNKNOWN, WHICH THE COMPANY GROUP HAS OR MAY HAVE AGAINST ANY OF SUCH EXECUTIVE
RELEASEES BASED UPON ANY MATTER OR THING OCCURRING ON OR PRIOR TO THE DATE OF
THIS AGREEMENT; AND (II) ANY AND ALL LIABILITIES WHICH ANY OF SUCH EXECUTIVE
RELEASEES MAY HAVE TO THE COMPANY GROUP ARISING FROM OR RELATING TO: THE
EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH OR SERVICES IN ANY AND ALL CAPACITIES
TO THE COMPANY GROUP (COLLECTIVELY “COMPANY CLAIMS”).  THE COMPANY GROUP FURTHER
AGREES THAT NEITHER THE COMPANY NOR ANY MEMBER OF THE COMPANY GROUP WILL FILE OR
PERMIT TO BE FILED ANY SUCH CLAIM.  NOTWITHSTANDING THE FOREGOING, THIS
SECTION 8G (THE COMPANY GROUP RELEASE) SHALL NOT APPLY TO ANY COMPANY CLAIM THAT
THE COMPANY GROUP MAY HAVE AGAINST ANY OF THE EXECUTIVE RELEASEES: (I) FOR THE
PERFORMANCE BY THE EXECUTIVE OF HIS AGREEMENTS AND OTHER OBLIGATIONS UNDER THIS
AGREEMENT; OR (II) AS A RESULT OF ANY CRIMINAL CONDUCT, INCLUDING ANY ACT OF
FRAUD, THEFT OR VIOLATION OF ANY GOVERNMENTAL REGULATIONS OR LAW, COMMITTED BY
THE EXECUTIVE THAT, INDIVIDUALLY OR IN THE AGGREGATE, RESULTS, OR IN THE GOOD
FAITH JUDGMENT OF THE BOARD COULD RESULT IN MATERIAL MONETARY DAMAGE TO THE
COMPANY OR ANY MEMBER OF THE COMPANY GROUP.


 

9.                                       Availability of Relief.

 


A.                                   IN THE EVENT THAT THE EXECUTIVE FAILS TO
ABIDE BY ANY OF THE TERMS OF THE AGREEMENT, THE COMPANY MAY, IN ADDITION TO ANY
OTHER REMEDIES IT MAY HAVE, TERMINATE ANY BENEFITS OR PAYMENTS THAT ARE
SUBSEQUENTLY DUE UNDER THE AGREEMENT, WITHOUT WAIVING THE RELEASE GRANTED
HEREIN.


 


B.                                     THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT THE REMEDY AT LAW AVAILABLE TO THE COMPANY FOR BREACH OF ANY OF HIS
POST-TERMINATION OBLIGATIONS UNDER THE AGREEMENT, INCLUDING BUT NOT LIMITED TO
HIS OBLIGATIONS UNDER SECTIONS 5, 6 AND 7 OF THE AGREEMENT, WOULD BE INADEQUATE
AND THAT DAMAGES FLOWING FROM SUCH A BREACH MAY NOT READILY BE SUSCEPTIBLE TO
BEING MEASURED IN MONETARY TERMS.  ACCORDINGLY, THE EXECUTIVE ACKNOWLEDGES,
CONSENTS AND AGREES THAT, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES WHICH THE
COMPANY MAY HAVE AT LAW, IN EQUITY OR UNDER THE AGREEMENT, UPON ADEQUATE PROOF
OF HIS VIOLATION OF ANY SUCH PROVISION OF THE AGREEMENT, THE COMPANY SHALL BE
ENTITLED TO IMMEDIATE INJUNCTIVE RELIEF AND MAY OBTAIN A TEMPORARY ORDER
RESTRAINING ANY THREATENED OR FURTHER BREACH, WITHOUT THE NECESSITY OF PROOF OF
ACTUAL DAMAGE AND WITHOUT THE REQUIREMENT OF POSTING A BOND.


 

10.                                 Miscellaneous.

 


A.                                   NOTICES.  ANY NOTICE GIVEN PURSUANT TO THE
AGREEMENT TO ANY PARTY HERETO SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
OVERNIGHT COURIER, OR WHEN HAND DELIVERED AS FOLLOWS:


 

If to the Company:

 

Interline Brands, Inc.

801 W Bay Street

Jacksonville, Florida  32204

Attention:                 Laurence Howard, Esq.

General Counsel

 

7

--------------------------------------------------------------------------------


 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York  10019-6064

Attention:                 John Kennedy

 

If to the Executive, to:

 

Mr. Charles Blackmon

155 Violet Place

Eufaula, Alabama  36027

 


OR AT SUCH OTHER ADDRESS AS EITHER PARTY SHALL FROM TIME TO TIME DESIGNATE BY
WRITTEN NOTICE, IN THE MANNER PROVIDED HEREIN, TO THE OTHER PARTY HERETO.  THE
COMPANY AGREES THAT, IN CONNECTION WITH THE EXECUTION OF THIS AGREEMENT, IT WILL
UPDATE ITS BOOKS AND RECORDS TO REFLECT THE ABOVE-REFERENCED ADDRESS AS THE
EXECUTIVE’S ADDRESS FOR ALL PURPOSES.


 


B.                                     SUCCESSORS.  THE AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES, THEIR RESPECTIVE HEIRS,
SUCCESSORS AND ASSIGNS.


 


C.                                     TAXES.  THE EXECUTIVE SHALL BE
RESPONSIBLE FOR THE PAYMENT OF ANY AND ALL REQUIRED FEDERAL, STATE, LOCAL AND
FOREIGN TAXES INCURRED, OR TO BE INCURRED, IN CONNECTION WITH ANY AMOUNTS
PAYABLE TO THE EXECUTIVE UNDER THE AGREEMENT.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE AGREEMENT, THE COMPANY MAY WITHHOLD FROM AMOUNTS PAYABLE UNDER
THE AGREEMENT ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES, INCLUDING WITHOUT
LIMITATION ANY APPLICABLE EMPLOYMENT TAXES THAT ARE REQUIRED TO BE WITHHELD BY
APPLICABLE LAWS AND REGULATIONS.


 


D.                                    SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION OF THE AGREEMENT IS DETERMINED TO BE INVALID OR UNENFORCEABLE, THE
REMAINING TERMS AND CONDITIONS OF THE AGREEMENT SHALL BE UNAFFECTED AND SHALL
REMAIN IN FULL FORCE AND EFFECT.  IN ADDITION, IF ANY PROVISION IS DETERMINED TO
BE INVALID OR UNENFORCEABLE DUE TO ITS DURATION AND/OR SCOPE, THE DURATION
AND/OR SCOPE OF SUCH PROVISION, AS THE CASE MAY BE, SHALL BE REDUCED, SUCH
REDUCTION SHALL BE TO THE SMALLEST EXTENT NECESSARY TO COMPLY WITH APPLICABLE
LAW, AND SUCH PROVISION SHALL BE ENFORCEABLE, IN ITS REDUCED FORM, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW.


 


E.                                      NON-ADMISSION.  NOTHING CONTAINED IN THE
AGREEMENT SHALL BE DEEMED OR CONSTRUED AS AN ADMISSION OF WRONGDOING OR
LIABILITY ON THE PART OF THE EXECUTIVE OR ON THE PART OF THE COMPANY.


 


F.                                      NO MITIGATION.  THE EXECUTIVE SHALL NOT
BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR PURSUANT TO THE
AGREEMENT BY SEEKING OTHER EMPLOYMENT AND, TO THE EXTENT THAT THE EXECUTIVE
OBTAINS OR UNDERTAKES OTHER EMPLOYMENT, THE PAYMENT WILL NOT BE REDUCED BY THE
EARNINGS OF THE EXECUTIVE FROM THE OTHER EMPLOYMENT.

 

8

--------------------------------------------------------------------------------


 


G.                                     GOVERNING LAW/VENUE.  THE AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF FLORIDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


 


H.                                    COUNTERPARTS.  THE AGREEMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES HERETO ON ANY NUMBER OF SEPARATE
COUNTERPARTS AND ALL SUCH COUNTERPARTS SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.  EACH PARTY HERETO CONFIRMS THAT ANY FACSIMILE COPY OF SUCH PARTY’S
EXECUTED COUNTERPART OF THE AGREEMENT (OR ITS SIGNATURE PAGE THEREOF) SHALL BE
DEEMED TO BE AN EXECUTED ORIGINAL THEREOF.


 


[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed the Agreement on the date
first written above.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

By:

   /s/ Michael J. Grebe

 

 

Title:

President and Chief Executive Officer

 

 

 

Date:

03/17/2005

 

 

 

 

 

 

 

 

 

     /s/ Charles Blackmon

 

 

CHARLES BLACKMON

 

 

 

 

Date:

03/17/2005

 

 

 

10

--------------------------------------------------------------------------------